Order entered October 5, 2016




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-16-00539-CV

                   IN THE INTEREST OF A.T., N.T., AND B.T., CHILDREN

                         On Appeal from the 470th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 470-51820-2014

                                             ORDER
           Before the Court is appellee’s September 29, 2016 motion to supplement the record with

the reporter’s record of the May 8, 2014 hearing attached to a prior petition for writ of

mandamus filed in this Court. At that time, the underlying case was in the 401st Judicial District

Court. We GRANT the motion to the extent that we ORDER Kimberly Tinsley, Official Court

Reporter for the 401st Judicial District Court, to file, by OCTOBER 14, 2016, a second copy of

the reporter’s record of the May 8, 2014 hearing that occurred in trial court cause number 401-

51820-2014.

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Tinsley and all

parties.

                                                        /s/   CRAIG STODDART
                                                              JUSTICE